 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       RANDY PERKINS,                                   No. 2:16-cv-01791-JAM-CKD
12                        Plaintiff,
13             v.                                         ORDER
14       A. ADAMS, et al.,
15                        Defendants.
16

17             Plaintiff is a state inmate proceeding pro se and in forma pauperis in this federal civil

18   rights action filed pursuant to 42 U.S.C. § 1983. On September 26, 2019 this court issued a

19   further scheduling order requiring plaintiff and defendant Adams to file pretrial statements on or

20   before December 11, 2019 and December 27, 2019, respectively. ECF No. 58. Plaintiff failed to

21   submit a pretrial statement and, as a result, defendant Adams filed a motion to modify the

22   scheduling order. ECF No. 61.

23            On December 27, 2019, the undersigned issued Findings and Recommendations that this

24   action be dismissed based on plaintiff’s failure to file his pretrial statement. ECF No. 62. After

25   the Findings and Recommendations had issued, plaintiff filed a motion for an extension of time to

26   file his pretrial statement. ECF No. 63.1 Based on good cause shown for plaintiff’s failure to file

27
     1
      The motion was filed after the time to file plaintiff’s pretrial statement had expired even
28   utilizing the prison mailbox rule. See Houston v. Lack, 487 U.S. 266 (1988).
                                                        1
 1   his pretrial statement, the court will vacate its December 27, 2019 Findings and

 2   Recommendations and provide plaintiff one last opportunity to file a pretrial statement. Plaintiff

 3   is once again cautioned that if he fails to file a pretrial statement, it will be recommended that this

 4   case be dismissed for failing to prosecute and for failing to comply with the court’s orders.

 5           Accordingly, IT IS HEREBY ORDERED that:

 6           1.   The December 27, 2019 Findings and Recommendations (ECF No. 62) are hereby

 7                vacated.

 8           2. Plaintiff’s motion for an extension of time to file his pretrial statement (ECF No. 63) is

 9                granted.

10           3. Plaintiff shall file and serve his separate pretrial statement on or before March 4, 2020

11                in accordance with the terms outlined in this court’s Further Scheduling Order of

12                September 26, 2019.

13           4. Defendant Adams shall file and serve her separate pretrial statement on or before

14                March 25, 2020.

15   Dated: February 6, 2020
                                                       _____________________________________
16
                                                       CAROLYN K. DELANEY
17                                                     UNITED STATES MAGISTRATE JUDGE

18

19

20
21

22

23

24   12/perk1791.reset.docx

25

26
27

28
                                                         2
